      Case 4:20-cv-00031-LPR Document 26 Filed 08/31/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICHARD ALLEN VIA
#652082                                                           PLAINTIFF

V.                      CASE NO. 4:20-cv-31-LPR-BD

DARRELL ELKIN, et al.                                          DEFENDANTS

                                 JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 31st day of August, 2020.



                                       ________________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT JUDGE
